DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office action replaces the Office action mailed December 8, 2020 and hereby restarts the time period for response.  Claims 1-18 as amended in international prosecution (June 27, 2018) are addressed herein.  

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  in claim 1, line 19, “an spill” should be “a spill”; in claim 10, “oaxalic” should be “oxalic.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “palladium, etc.” The use of “etc” is considered indefinite.
Claim 8 recites that the hydrogen recombination portion is “configured upstream of the spill prevention device”.  This is unclear as it appears to contravene the directionality used throughout the claims.  “Downstream” is used in reference to an element further away from the battery housing than a different element in the direction of a gas or mist leaving the battery housing.  Based on this, it appears that “upstream” in claim 8 should be “downstream”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US 20140262760) in view of Tinker (US 5506067) and Liang et al (US 20110070481).    
Regarding claim 1, Hayes et al. is directed to a metal-air cell comprising an air chamber (122a), an air chamber inlet (top of air chamber), an air chamber outlet (bottom of air chamber), an oxidant reduction electrode (120a), an electrolyte chamber (104) containing ionically 
Hayes et al. does not expressly teach that the mist elimination system further comprises a hydrogen recombination portion comprising a catalyst configured to react with hydrogen gas within the cell gas and form water as recited in claim 1, or the materials thereof (claim 7).  
Tinker is directed to a rechargeable alkaline battery.  The battery comprises a vent having a vent cover comprising a hydrogen recombination catalyst (102) on the outside thereof, which can be Pt, Pd, or a noble metal.
The position is taken that the artisan would be motivated to use the hydrogen recombination catalyst of Tinker on the mist elimination system of Hayes et 
Modified Hayes et al. does not expressly teach that the mist elimination system comprises a neutralizer portion comprising a neutralizer media configured to react with and neutralize the electrolyte contained within the cell gas or mist, the neutralizer portion being configured downstream of the hydrogen recombination portion, filter body, and spill prevention device as recited in claim 1, nor the material of such a neutralizer portion as recited in claims 9-11.
Liang et al. is directed to an energy storage device.  The energy storage device comprises an alkaline battery (2), and a protective material (4) surrounding the alkaline battery.  The protective material includes an acidic material that functions to neutralize an alkaline electrolyte that may leak from the battery (abstract).  The acid may be for example, citric acid or a polymer (e.g., solid acid) ([0019]).   
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the neutralizer protection layer of Liang on the mist elimination system of Hayes et al.  As noted in [0005] and [0006] of Liang et al., electrolyte leakage is a problem that is addressed by the invention of Liang et al.  The artisan KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Furthermore, it would be obvious to place such material downstream of the spill prevention portion, filter, and hydrogen recombination portion as recited in claim 1.  In general, the placement of this portion is considered to be an obvious design choice to one skilled in the art, and there are only a small number of ways the neutralizer layer may be positioned in the structure of modified Hayes.  Upon making the modification to incorporate the neutralizer layer, a “stack” would be created comprising the hydrogen recombination portion, the filter body portion and the neutralizer portion as recited in claim 17. 
Regarding claims 12-14 and 16, it would be obvious to configure the hydrophobic filter downstream of the neutralizer portion and on an exterior of the mist elimination system.  This is because this layer is impermeable to liquids and the skilled artisan would recognize that it should constitute the outer layer of any multilayer stack since previous layers may contain liquid to be reintroduced back into the cell.  
Modified Hayes et al. further does not expressly teach that the spill prevention device comprises a tortuous path (claim 2) or that the safety valve comprises a ball and a seat (claims 4 and 16).
However, it is submitted that each of these features would be obvious to one of ordinary skill in the art.  Regarding claim 2, the use of devices containing tortuous paths for trapping and .


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 recites that the system comprises a first mist elimination stack and a second mist elimination stack, the second stack being stacked over the first stack, and wherein each stack comprises a hydrogen recombination portion, a filter body portion, and a neutralizer portion.  The above-applied references do not teach or fairly suggest this configuration. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 16, 2021